TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00558-CV



                           ATX Painting Company, Inc., Appellant

                                                v.

                               Fine Line Commercial, LLC, Appellee


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-15-006001, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant ATX Painting Company, Inc. has filed a motion to dismiss the appeal,

stating that it no longer wishes to pursue the appeal. We grant the motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellant’s Motion

Filed: October 2, 2015